Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-7, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock et al. (Whillock) (US Pat. No. 8,226,574) in view of Breed et al. (Breed) (US 2007/0086624).
claim 1, Whillock discloses a system for determining if a specific individual is currently impaired or unimpaired, comprising:
eye tracking and motion sensor (“Camera Sensor”) (camera 12); 
a physical and cognitive ability testing system (30) in communication with the Camera Sensor (col. 3, lns. 32-45, module 30 compares eye motion to stored baseline data of a user to determine an impairment status);
an electronic database (20) in communication with the physical and cognitive ability testing system (col. 3, lns. 25-30, baseline eye motion data of a person is stored in database 20); 
the database storing video of physical and cognitive abilities of a specific individual recorded at an earlier point in time (col. 3, lns. 23-30, baseline eye motion data of a person is stored in database 20);
wherein a video of current physical or cognitive abilities (col. 2, lns. 25-51, a person is instructed to follow a pattern with his/her eyes) of the specific individual is electronically provided to the physical and cognitive ability testing system; wherein the physical and cognitive ability testing system is programmed to receive the video of the specific individual stored in the electronic database and is further programed to determine whether the specific individual is currently impaired based on an electronic comparison of the received stored video from the electronic database and the video received from the Camera Sensor (col. 3, lns. 39-54, module 30 compares the current eye motion to stored baseline data of a user to determine an impairment status).
Whillock is silent about a 3D camera and sound sensor. 
Breed from the same or similar field of endeavor discloses a 3D camera and sound sensor ([0320], [0762], [0969], a 3D camera and microphone is used to monitor a driver).

Regarding claim 2, Whillock discloses wherein the electronic database storing baseline results for the individual derived from the earlier video and the physical and cognitive ability testing system programmed to obtain current results derived from the video received from Camera Sensor and the physical and cognitive ability testing system programmed to compare the current results to the baseline results as part of its determining whether the specific individual is currently impaired (col. 3, lns. 39-54, module 30 compares the current eye motion to stored baseline data of a user to determine an impairment status).
Regarding claim 4 and 9, Whillock discloses wherein the Camera Sensor is in the possession or control of a law enforcement officer or government authority at the time of filming the video of current physical or cognitive abilities of the specific individual (col. 1, lns. 33-64, the system is used by a police officer for automatic gaze nystagmus testing).
Regarding claim 5 and 10, Whillock discloses wherein the video stored in the electronic database is at a point of time where the individual was in an unimpaired state (col. 3, lns. 20-30, 38-45, a baseline image of the person under normal conditions is compared to an image of the person believed to be under the influence).
Regarding claim 6 and 11, Whillock discloses wherein the video of current physical or cognitive abilities is taken at a time that the specific individual has been pulled over by a law enforcement officer or government authority (col. 1, lns. 33-64, the system is used by a police officer for automatic gaze nystagmus testing).
claim 7, Whillock discloses a system for determining if a specific individual is currently impaired or unimpaired, comprising:
eye tracking and motion sensor (“Camera Sensor”) (camera 12); 
a physical and cognitive ability testing system (30) in communication with the Camera Sensor (col. 3, lns. 32-45, module 30 compares eye motion to stored baseline data of a user to determine an impairment status); and
an electronic database (20) in communication with the physical and cognitive ability testing system (col. 3, lns. 25-30, baseline eye motion data of a person is stored in database 20);  
the database storing baseline results derived from a video of physical and cognitive abilities of a specific individual recorded at an earlier point in time (col. 3, lns. 23-30, baseline eye motion data of a person is stored in database 20);
wherein a video of current physical or cognitive abilities (col. 2, lns. 25-51, a person is instructed to follow a pattern with his/her eyes) of the specific individual is electronically provided to the physical and cognitive ability testing system and the physical and cognitive ability testing system is programed to derive current results from the video received from the Camera Sensor; wherein the physical and cognitive ability testing system is programmed to receive the baseline results for the specific individual stored in the electronic database and is further programed to determine whether the specific individual is currently impaired based on an electronic comparison of the current results to the baseline results (col. 3, lns. 39-54, module 30 compares the current eye motion to stored baseline data of a user to determine an impairment status).
Regarding claim 12, the limitations of claim 12 are rejected in the analysis of claims 6 and 7.


Claims 3, 8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Whillock et al. (Whillock) (US Pat. No. 8,226,574) in view of Breed et al. (Breed) (US 2007/0086624), and further in view of Wu (US 2015/0258892).
Regarding claim 3, 8, and 13, Whillock in view of Breed discloses the system of claim 2 (See claim 2 above).
Whillock in view of Breed is silent about wherein the physical and cognitive ability testing system programed with a predefined deviation level for set an amount of difference between the current results and the baseline results that has to be met for the specific individual to be considered currently impaired.
Wu from the same or similar field of endeavor discloses wherein the physical and cognitive ability testing system programed with a predefined deviation level for set an amount of difference between the current results and the baseline results that has to be met for the specific individual to be considered currently impaired ([0011], FIG. 4, steps 20 and 22, the driver’s current eye movement is compared to a stored normal eye movement to determine if the eye movement is greater than a threshold value).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wu into the teachings of Whillock in view of Breed for reducing false positives for a driver being determined to be impaired.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFERY A WILLIAMS/Primary Examiner, Art Unit 2488